929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martha J. COOK, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, US Postal Service,Defendants-Appellees.
No. 91-1013.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 25, 1991.

Appeal from the United States District Court for the District of South Carolina, at Florence.  Clyde H. Hamilton, District Judge.  (CA-89-3019-4-15B)
Martha J. Cook, appellant pro se.
Dean A. Eichelberger, Office of the United States Attorney, Columbia, S.C., James A. Friedman, United States Postal Service, Washington, D.C., for appellees.
D.S.C.
DISMISSED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Martha J. Cook noted this appeal outside the 60-day appeal period established by Fed.R.App.P. 4(a)(1).  Cook moved for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The district court found that Cook had not demonstrated good cause or excusable neglect and denied the motion.  That finding was not an abuse of discretion.  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."    Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.